DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/772,451, filed on September 3, 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at lines 5-6, the limitations “the second outlet positioned below the first outlet comprising an overflow outlet” render the claim indefinite; for example, it is unclear which one of the first and second outlet comprises the overflow outlet.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 & 10-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gleason et al. (US 3,750,648) in view of Cawood (US 5,766,136).
In regards to claim 1, Gleason et al. discloses a urine collection device capable of collection only of a forestream sample, comprising a collector to collect urine voided by a user, the collector comprising a body member 1, having a top portion and a base portion 5, first and second outlets (4, 5), the first outlet 4 positioned in a side portion and above the bottom of the body member 1 and configured for connection to a receptacle 6 for a forestream urine sample, and the second outlet 5 positioned below the first outlet 4 comprising an overflow outlet, and a member 10 extending over the second outlet 5 and having first and second operative states, such that in a first state the member 10 causes the forestream urine (i.e., initial stream) to flow through the first outlet 4 to the collection 

    PNG
    media_image1.png
    324
    328
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    480
    402
    media_image2.png
    Greyscale

receptacle 6 for collection of the forestream sample (i.e., initial stream) and after a predetermined time, may be made to assume the second state the member 10 to prevent flow of further urine to the first outlet 4 and collection receptacle 6 and causes (i.e. midstream) flow to the overflow outlet 5, wherein the first outlet 4 is provided in a wall of the top portion and the second, overflow outlet 5 is provided by the open end of the base portion of the body member 1 (see at least abstract; figs. 1-7; col. 2, lines 13-60; col. 3, lines 57-68; col. 4, lines 1-2 & 11-47).
Gleason et al. disclose a urine collection device, as described above, that fails to explicitly teach a urine collection device comprising a membrane, the membrane after being wetted a predetermined time, breaks to assume the second state to prevent flow of further urine, the membrane being unable to return from the second state to the first state, the membrane breaking after collection of the forestream sample and contact with forestream urine to cause further urine to flow to the second, overflow outlet. 
However, Cawood teaches that it is known to provide a urine collection device comprising a membrane 26, the membrane 26 after being wetted a predetermined time, breaks to assume the second state to prevent flow of further urine, the membrane 26 being unable to return from the second state to the first state, the membrane 26 breaking after collection of the forestream sample and contact with forestream urine to cause further urine to flow to the second, overflow outlet 22 (see at least figs. 1-8; col. 5, lines 66-67; col. 6, lines 1-67). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Gleason et al. comprising a membrane, as taught by Cawood, the membrane after being wetted a predetermined time, breaks to assume the second state to prevent flow of further urine, the membrane being unable to return from the second state to the first state, as taught by Cawood, the membrane breaking after collection of the forestream sample and contact with forestream urine, as taught by Cawood, to cause further urine to flow to the second, overflow outlet , as taught by Gleason et al. since such a modification would amount to a simple substitution of one known element (i.e. the valve of Gleason et al.) for another (i.e. the valve of Cawood) to obtain predictable results such as selectively exposing or covering the mouth of the second outlet connectable to a midstream collection receptacle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Gleason et al. disclose a urine collection device in which the collection receptacle 6 is mounted with respect to the body member 1 at an angle during use, such that free space will be created at the top of the collection receptacle after use (see at least figs. 2 & 5).
In regards to claim 3, while Gleason et al. disclose a urine collection device in which the first outlet 4 comprises a tube extending from the body member 1 at a small downward angle from level of the member 10 (see at least fig. 5), Gleason et al. disclose urine collection device, as described above, that fails to explicitly teach a device in which the first outlet comprises a tube extending from the funnel member at a small downward angle from level of the membrane. However, Cawood teaches that it is known to provide a urine collection device wherein the diverter is a membrane 26 (see at least figs. 1-8; col. 5, lines 66-67; col. 6, lines 1-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Gleason et al. in which the first outlet comprises a tube extending from the funnel member at a small downward angle, as taught by Gleason et al., from level of the membrane as taught by Cawood since such a modification would amount to a simple substitution of one known element (i.e. the valve of Gleason et al.) for another (i.e. the valve of Cawood) to obtain predictable results such as selectively exposing or covering the mouth of the second outlet connectable to a midstream collection receptacle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 4, Gleason et al. disclose a urine collection device in which the outer end of the tube is adapted for connection of the receptacle 6 (see at least fig. 2).
In regards to claim 5, Gleason et al. discloses a urine collection device as claimed in claim 3, in which the collection receptacle 6 receives the outer end of the tube in a sealing manner (see at least fig. 5).
In regards to claim 6, Gleason et al. disclose a urine collection device in which the second outlet 5 is at the lower open end of the base portion, which is substantially cylindrical (see at least figs. 2 & 7).
In regards to claim 7, Gleason et al. disclose a urine collection device, in which the second outlet 5 has a vertical portion in line with the body member 1, leading to an angled end portion (see at least fig. 5). 
In regards to claim 8, Gleason et al. discloses a urine collection device in which the angled end portion is substantially parallel to the tube, but is slightly longer (see at least figs. 5 & 7). 
In regards to claim 10, Gleason et al. discloses a urine collection device, as described above, that fails to explicitly teach a urine collection device in which the membrane is accommodated at the top of the vertical portion of the overflow outlet, substantially in line with a lowest point of the tube. However, Cawood teaches that it is known to provide a urine collection device in which the membrane 26 is accommodated at the top of the vertical portion 20 of the overflow outlet (see at least figs. 1-8; col. 5, lines 66-67; col. 6, lines 1-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Gleason et al. in which the membrane is accommodated at the top of the vertical portion of the overflow outlet, substantially in line with a lowest point of the tube as taught by Cawood and directing the flow to the first outlet 6 as taught by Gleason et al., and breaking after contact with liquid to allow flow to the second, overflow outlet as taught by Cawood since such a modification would amount to a simple substitution of one known element (i.e. the valve of Gleason et al.) for another (i.e. the valve of Cawood) to obtain predictable results such as selectively exposing or covering the mouth of the second outlet--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Gleason et al. discloses a urine collection device capable of collection only of a forestream sample, comprising a collector to collect urine voided by a user, the collector comprising a body member 1, having a top portion and a base portion 5, first and second outlets (4, 5), the first outlet 4 positioned in a side portion and above the bottom of the body member 1 and configured for connection to a receptacle 6 for a forestream urine sample, and the second outlet 5 positioned below the first outlet 4, and a member 10 extending over the second outlet 5 and having first and second operative states, where in a first state the member 10 directs the forestream urine (i.e., initial stream) to flow through the first outlet 4 to the collection receptacle 6

    PNG
    media_image1.png
    324
    328
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    480
    402
    media_image2.png
    Greyscale

for collection of the forestream sample (i.e., initial stream) and may be made to assume the second state after a predetermined time to collect the forestream sample to direct the flow of further urine to the second outlet 5, wherein the first outlet 4 is provided in a wall of the top portion and the second outlet 5 is provided by the open end of the base portion of the body member 1 (see at least abstract; figs. 1-7; col. 2, lines 13-60; col. 3, lines 57-68; col. 4, lines 1-2 & 11-47).
Gleason et al. disclose a urine collection device, as described above, that fails to explicitly teach a urine collection device comprising a membrane, the membrane breaks after a predetermined time to assume the second state to prevent flow of further urine. 
However, Cawood teaches that it is known to provide a urine collection device comprising a membrane 26, the membrane 26 breaks after a predetermined time to assume the second state to prevent flow of further urine (see at least figs. 1-8; col. 5, lines 66-67; col. 6, lines 1-67). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Gleason et al. comprising a membrane, the membrane breaks after a predetermined time to assume the second state to prevent flow of further urine as taught by Cawood since such a modification would amount to a simple substitution of one known element (i.e. the valve of Gleason et al.) for another (i.e. the valve of Cawood) to obtain predictable results such as selectively exposing or covering the mouth of the second outlet connectable to a midstream collection receptacle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Gleason et al. disclose a urine collection device in which the collection receptacle 6 is mounted with respect to the body member 1 at an angle during use, such that free space will be created at the top of the collection receptacle after use (see at least figs. 2 & 5).
In regards to claim 13, while Gleason et al. disclose a urine collection device in which the first outlet 4 comprises a tube extending from the body member 1 at a small downward angle from a plane of the member 10 (see at least fig. 5), Gleason et al. disclose urine collection device, as described above, that fails to explicitly teach a device in which the first outlet comprises a tube extending from the funnel member at a small downward angle from a plane of the membrane. However, Cawood teaches that it is known to provide a urine collection device wherein the diverter is a membrane 26 (see at least figs. 1-8; col. 5, lines 66-67; col. 6, lines 1-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Gleason et al. in which the first outlet comprises a tube extending from the funnel member at a small downward angle, as taught by Gleason et al., from a plane of the membrane as taught by Cawood since such a modification would amount to a simple substitution of one known element (i.e. the valve of Gleason et al.) for another (i.e. the valve of Cawood) to obtain predictable results such as selectively exposing or covering the mouth of the second outlet connectable to a midstream collection receptacle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 14, Gleason et al. disclose a urine collection device in which the outer end of the tube is adapted for connection of the receptacle 6 (see at least fig. 2).
In regards to claim 15, Gleason et al. discloses a urine collection device as claimed in claim 3, in which the collection receptacle 6 receives the outer end of the tube in a sealing manner (see at least fig. 5).
In regards to claim 16, Gleason et al. disclose a urine collection device, in which the second outlet 5 has a vertical portion in line with the body member 1, leading to an angled end portion (see at least fig. 5). 
In regards to claim 17, Gleason et al. discloses a urine collection device in which the angled end portion is substantially parallel to the tube, but is slightly longer (see at least figs. 5 & 7). 
In regards to claim 18, Gleason et al. discloses a urine collection device, as described above, that fails to explicitly teach a urine collection device in which the membrane is accommodated at the top of the vertical portion of the overflow outlet, substantially in line with a lowest point of the tube. However, Cawood teaches that it is known to provide a urine collection device in which the membrane 26 is accommodated at the top of the vertical portion 20 of the overflow outlet (see at least figs. 1-8; col. 5, lines 66-67; col. 6, lines 1-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Gleason et al. in which the membrane is accommodated at the top of the vertical portion of the overflow outlet, substantially in line with a lowest point of the tube as taught by Cawood and directing the flow to the first outlet 6 as taught by Gleason et al., and breaking after contact with liquid to allow flow to the second, overflow outlet as taught by Cawood since such a modification would amount to a simple substitution of one known element (i.e. the valve of Gleason et al.) for another (i.e. the valve of Cawood) to obtain predictable results such as selectively exposing or covering the mouth of the second outlet--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 9 & 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gleason et al. (‘648) in view of Cawood (‘136) further in view of Forte et al. (US 2008/0228106).
In regards to claims 9 & 19, Gleason et al. as modified by Cawood discloses a urine collection device, as described above, that fails to explicitly teach a urine collection device in which a projection is provided on the outside of the end portion, adjacent to the tube. However, Forte et al. teach that it is known to provide a urine collection device in which a projection 112 is provided on the outside of the end portion, adjacent to the tube 107 (see at least figs. 1-2; par 0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the urine collection device of Gleason et al. as modified by Cawood in which a projection is provided on the outside of the end portion, adjacent to the tube as taught by Forte et al. since such a modification would amount to a simple substitution of one known element (i.e. the securing feature of Gleason et al.) for another (i.e. the securing feature of Forte et al.) to obtain predictable results such as holding a receptacle onto the device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
	In regards to claim 20, Gleason et al. as modified by Cawood discloses a urine collection device, as described above in claim 19, that fails to explicitly teach a urine collection device wherein the projection engages an external screw thread on the receptacle. However, Forte et al. teach that it is known to provide a urine collection device wherein the projection 112 engages an external screw thread 113 on the receptacle 110 (see at least figs. 1-2; par 0010, 0035, 0044 & 0048). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the urine collection device of Gleason et al. as modified by Cawood wherein the projection engages an external screw thread on the receptacle as taught by Forte et al. since such a modification would amount to a simple substitution of one known element (i.e. the securing feature of Gleason et al.) for another (i.e. the securing feature of Forte et al.) to obtain predictable results such as holding a receptacle onto the device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791